Citation Nr: 0217269
Decision Date: 11/29/02	Archive Date: 02/07/03

On appeal from the Department of Veterans Affairs Medical Center in
Biloxi, Mississippi

THE ISSUE

Entitlement to reimbursement for prescription drugs purchased on
March 13, 2001.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 2001 decision that denied reimbursement for
the cost of prescription drugs purchased at a retail pharmacy on
March 13, 2001.

In January 2002, the Board remanded this case so that the Medical
Administration Service (MAS) of the VA Medical Center (VAMC) in
Biloxi, Mississippi could assemble all records concerning the
veteran's claim for reimbursement. The case has since returned to
the Board.

FINDINGS OF FACT

1. VA has obtained all evidence necessary for an equitable
disposition of the veteran's appeal.

2. On March 13, 2001, the veteran filled a prescription from a non-
VA physician at a retail pharmacy at a cost of $167.27. VA did not
authorize the purchase of this medication.

3. The veteran is service-connected for various disabilities and is
currently in receipt of individual unemployability (IU). The record
does not establish that the veteran is permanently housebound or in
need of regular aid and attendance.

4. The evidence of record does not establish that the purchase of
prescription drugs on March 13, 2001 involved an emergent
situation.

2 -

CONCLUSION OF LAW

The veteran is not eligible to have non-VA prescriptions filled at
a VA pharmacy and the criteria for reimbursement for the cost of
prescription drugs purchased (in March 13, 2001 are not met. See 38
C.F.R. 17.96, 17.120, 17.130 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5100 et seq.; see
38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002). This law
eliminated the concept of a well-grounded claim, redefined the
obligations of V A with respect to the duty to assist, and imposed
on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West Supp. 2002); 38 C.F.R. 3.159(b) (2002); see
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R.
3.159, clearly require the Secretary to notify a claimant which
evidence, if any, will be obtained by the claimant and which
evidence, if any, will be retrieved by the Secretary). Second, VA
has a duty to assist the veteran in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A. 5103A (West Supp. 2002); 38
C.F.R. 3.159(c) (2002).

The veteran was notified of the laws and regulations pertaining to
reimbursement in the July 2001 statement of the case (SOC). The SOC
advised the veteran of the evidence of record, of the reasons and
bases for denial, and essentially notified him of the evidence
necessary to substantiate his claim. The January 2002 Board remand
advised the veteran of the enactment of the VCAA. The claims folder

3 -

contains the relevant evidence surrounding the purchase of the
prescribed medication and the veteran's eligibility status, and as
discussed below, establishes that the veteran is not entitled to
the claimed reimbursement. There was no necessity for VA to obtain
any additional evidence. The Board notes that the veteran requested
a hearing before a traveling member of the Board but subsequently
withdrew that request.

Accordingly, the Board finds that VA has satisfied its duty to
notify and to assist and that under the circumstances of this case,
a remand would serve no useful purpose. See Soyini v. Derwinski, 1
Vet. App. 540, 546 (1991) (strict adherence, to requirements in the
law does not dictate an unquestioning, blind adherence in the face
of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided).

The veteran is currently service connected for the following: 1)
prostate cancer secondary to Agent Orange exposure (40 percent); 2)
splenectomy (30 percent); 3) scar, chin (10 percent); 4) arthritis,
right hip (10 percent); 5) impotency (O percent); 6) tracheotomy
scar (O percent); 7) scar, abdomen (O percent); 8) fracture,
mandible (O percent); and 9) diaphragm rupture postoperative (O
percent). He is currently in receipt of a total disability rating
based on individual unemployability.

A VA progress note signed by Dr. Wing indicates that the veteran
was seen in the Mobile outpatient clinic on February 23, 2001.
Diagnoses included postural dizziness and the veteran was advised
to increase fluids. On February 26, 2001, the veteran called Dr.
Wing with complaints of postural dizziness and requested a
neurology consult. Dr. Wing contacted specialty clinics and it was
a several month wait for an appointment. The veteran requested
referral to a private neurologist and voiced understanding that VA
would not be responsible for the bill. He stated that he has
Medicare and that he would pay for what Medicare did not cover. The
veteran was scheduled for an appointment with Dr. Fleet on March 6,
2001.

- 4 - 

The veteran reports that Dr. Fleet diagnosed him as having vertigo.
He was apparently prescribed Proamatine and indicates that he could
not take this prescription to the VA clinic because the clinic was
in the process of moving. The August 2002 supplemental statement of
the case (SSOC) confirms that there was a period of time when the
pharmacy was closed due to transition from the old location to the
new location. On March 13, 2001, the veteran had his prescription
filled at a retail pharmacy. A receipt submitted by the veteran
indicates the total cost was $167.27.

Pursuant to regulation, any prescription which is not part of
authorized VA hospital or outpatient care, for drugs and medicines
ordered by a private or non-VA doctor of medicine or doctor of
osteopathy duly licensed to practice in the jurisdiction where the
prescription is written, shall be filled by a VA pharmacy provided:
(a) The prescription is for: (1) A veteran who by reason of being
permanently housebound or in need of regular aid and attendance is
in receipt of increased compensation under 38 U.S.C. chapter 11, or
increased pension under 3.1(u) (Section 306 Pension) or 3.1(w)
(Improved Pension), of this title, as a veteran of the Mexican
Border Period, World War I, World War II, the Korean Conflict, or
the Vietnam Era (or, although eligible for such pension, is in
receipt of compensation as the greater benefit), or (2) A veteran
in need of regular aid and attendance who was formerly in receipt
of increased pension as described in paragraph (a)(1) of this
section whose pension has been discontinued solely by reason of
excess income, but only so long as such veteran's annual income
does not exceed the maximum annual income limitation by more than
$1,000, and (b) The drugs and medicines are prescribed as specific
therapy in the treatment of any of the veteran's illnesses or
injuries. 38 C.F.R. 17.96 (2002).

A review of the claims folder establishes that the veteran is not
permanently housebound or in need of regular aid and attendance. As
such, the veteran is not eligible to have non-VA prescriptions
filled at a VA pharmacy.

- 5 -

In certain circumstances, VA will authorize treatment in non-VA
facilities. See 38 C.F.R. 17.52 (2002). The appointment with Dr.
Fleet was made by a VA physician at the veteran's request, but was
not authorized by VA. Further, there is no indication, and the
veteran has not contended, that he obtained VA authorization prior
to purchasing the prescription for which he is now seeking
reimbursement. The veteran chose to seek treatment from a private
physician rather than wait for an appointment in the VA neurology
clinic. Regulations provide that no reimbursement or payment of
services not previously authorized will be made when such treatment
was procured through private sources in preference to available
Government facilities. 38 C.F.R. 17.130 (2002).

The veteran does not contend that VA is responsible for the cost of
his clinic visit to Dr. Fleet. Rather, he argues that he is
entitled to reimbursement for the cost of the prescribed
medication. In the December 2001 informal hearing presentation, the
veteran's representative argued that VA should assume payment for
emergency medical services as provided under 38 C.F.R. 17.52 and
17.120.

To be entitled to payment or reimbursement of the expenses of
hospital care and other medical services not previously authorized
by VA, the following must be shown: (a) The care or services were
rendered for (1) an adjudicated service- connected disability; (2)
for non-service-connected disability associated with and held to be
aggravating an adjudicated service-connected disability; (3) for
any disability of a veteran who has a total disability permanent in
nature resulting from a service-connected disability; (4) for any
illness, injury or dental condition in the case of a veteran who is
participating in a rehabilitation program under 38 U.S.C. Chapter
31 and who is medically determined to be in need of hospital care
or medical services for any of the reasons enumerated in 38 C.F.R.
17.480), and (b) The care or services were rendered in a medical
emergency of such nature that delay would have been hazardous to
life or health, and (c) VA or other Federal facilities were not
feasibly available, and an attempt to use them beforehand or obtain
prior VA authorization for the services required would not have
been reasonable, sound, wise or practicable, or treatment had been
or would have be(,n refused. See 38 U.S.C.A. 1728 (West 1991); 38
C.F.R. 17.120 (2002).

6 -

The evidence of record does not indicate that the requirements of
38 C.F.R. 17.120 are satisfied. The veteran reported that he was
very sick and needed his medicine; however, there is no medical
evidence that this prescription was obtained on an emergent basis.
On the contrary, Dr. Wing did not indicate the veteran needed to
see a neurologist immediately. Further, it appears that the veteran
had his prescription filled approximately one week after the
scheduled appointment with Dr. Fleet.

As the preponderance of the evidence is against the claim for
reimbursement for prescription drugs purchased on March 13, 2001,
the reasonable doubt doctrine is not for application. See 38
U.S.C.A. 5107(b) (West Supp. 2002).

ORDER

Entitlement to reimbursement for prescription drugs purchased on
March 13, 2001, is denied.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

7 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

8 -



